Name: Commission Regulation (EEC) No 3107/89 of 16 October 1989 amending the Spanish version of Regulation (EEC) No 548/86 laying down detailed rules for the application of accession compensatory amounts
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  Europe
 Date Published: nan

 17. 10. 89 Official Journal of the European Communities No L 298/15 COMMISSION REGULATION (EEC) No 3107/89 of 16 October 1989 amending the Spanish version of Regulation (EEC) No 548/86 laying down detailed rules for the application of accession compensatory amounts HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of point (a) of Article 7 (2) of the Spanish version of Regulation (EEC) No 548/86 is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain ('), and in particular Article 8 thereof, and the corresponding provisions of the other Regulations laying down general rules for the system of accession compensatory amounts for agricultural products, Whereas a check has disclosed that the Spanish version of Article 7 (2) of Commission Regulation (EEC) No 548/86 (2), as last amended by Regulation (EEC) No 3494/88 (3), could give rise to an interpretation at variance with that of all the other language versions ; whereas the said version should therefore be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, a) la prueba de que los productos se han despachado al consumo en un Estado miembro para el cual es aplicable el montante compensatorio de adhesiÃ ³n, dicha prueba se aportarÃ ¡ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communnities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 25. (J) OJ No L 55, 1 . 3 . 1986, p. 52. 0 OJ No L 172, 21 . 6. 1989, p. 26.